Exhibit 10.45
(SOVEREIGN BANCORP LOGO) [w73220w7322000.gif]
February 3, 2009
Roy Lever
c/o Sovereign Bancorp, Inc.
          Re:      Agreement and General Release
Dear Roy:
          This Agreement and General Release (“Agreement and Release”) confirms
our discussions regarding your employment with Sovereign Bancorp, Inc. (and/or
its related entities, defined as “Sovereign”).
          In consideration for your signing and returning (and not revoking)
this Agreement and Release, Sovereign will provide you with the following
benefits to which you are not otherwise entitled:

  (i)   $1,305,948 which represents an amount approximately equal to the change
in control or termination benefits set forth in your prior employment agreement
and/or change in control agreement with Sovereign (less applicable deductions
and withholdings). Sovereign will provide this payment to you notwithstanding
that you have chosen not to resign for Good Reason; and     (ii)   an employment
agreement as attached hereto as Exhibit A.

          In order to be eligible to receive the payment and other benefits
described above to which you are not otherwise entitled, you are required to
agree to the terms contained in this Agreement and Release, including the
General Release provisions set forth below, indicate your agreement by signing
and returning this Agreement and Release, and not revoke this Agreement and
Release as provided below.
          In consideration for receiving the change in control or termination
benefits amount described above without your having to resign for Good Reason
and for the offer of the

 



--------------------------------------------------------------------------------



 



employment agreement, you hereby agree to release Sovereign and any and all of
Sovereign’s predecessors, successors, assigns, subsidiaries, parents, branches,
divisions, affiliates, related entities and present and former officers,
directors, employees and agents (of either Sovereign or any and all of
Sovereign’s predecessors, successors, assigns, subsidiaries, parents, branches,
divisions, affiliates and related entities) (including, but not limited to,
Banco Santander, S.A. and its parents, subsidiaries, affiliates or related
entities) (collectively “Sovereign Entities & Officials”), individually and in
their official capacities, of and from all causes of action, claims, damages,
judgments or agreements of any kind including, but not limited to, all matters
arising out of your employment with Sovereign (or its parents, subsidiaries,
affiliates or related entities), and of and from any change in control or
termination provisions. This release includes, but is not limited to, any and
all alleged claims based on Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1866, the Age Discrimination in Employment Act (including the
Older Workers Benefit Protection Act), the Americans with Disabilities Act, the
New York State and New York City Human Rights Laws, the New York Labor Law, the
Pennsylvania Human Relations Act, the Pennsylvania Wage Payment and Collection
Law, the Massachusetts Fair Employment Practices Act, the Massachusetts Age
Discrimination Law, the Massachusetts Equal Rights Act, the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act of 1993, the
Worker Adjustment and Retraining Notification Act, or any common law, public
policy, contract (whether oral or written, express or implied) or tort law, or
any other local, state, federal or foreign law, regulation, ordinance or rule
having any bearing whatsoever on the terms and conditions of your employment and
the cessation thereof. By signing this Agreement and Release, you are providing
a complete waiver of all claims that may have arisen, whether known or unknown,
up until the time that this Agreement and Release is executed by you.
Notwithstanding the foregoing, this release is not intended to release any
rights to indemnification, if any, pursuant to Sovereign policy or applicable
law.
          You acknowledge and agree that any employment agreement, offer letter
and/or any agreement regarding change in control or termination benefits,
previously entered into between you and Sovereign are immediately null and void.
          In addition, you will keep in confidence and will not, except as
specifically authorized in writing by Sovereign or as otherwise required by law,
disclose to any third party or use for the benefit of yourself or any third
party any confidential or proprietary information about Sovereign (or its
parents, subsidiaries, affiliates or related entities) which you acquired,
developed or created by reason of your employment, except for information that
is or becomes public other than through your breach of this paragraph.
          You agree that you will cooperate with Sovereign (or its parents,
subsidiaries, affiliates or related entities) and its legal counsel in
connection with any current or future investigation or litigation relating to
any matter with which you were involved or of which you have knowledge or which
occurred during your employment. Such assistance will include, but not be
limited to, depositions and testimony and will continue until such matters are
resolved. Sovereign will provide you with reasonable notice whenever possible of
the need for your cooperation.

-2-



--------------------------------------------------------------------------------



 



          If you breach this Agreement and Release, in addition to any other
remedies available, Sovereign will seek restitution and/or offset of any
payments or benefits provided to the extent permitted by law.
          This Agreement and Release does not affect your entitlement to
previously accrued or vested benefits to which you may be entitled under any
Sovereign savings and/or pension plans. Your rights to benefits under any
Sovereign savings and/or pension plan will be determined by law and in
accordance with the terms of the specific plan.
          Since your execution of this Agreement and Release releases Sovereign
and any Sovereign Entities & Officials from all claims you may have, you should
review this carefully before signing it. You can take at least twenty-one
(21) days from your receipt of this Agreement and Release to consider its
meaning and effect and to determine whether you wish to enter into it. During
that time, you are advised to consult with anyone of your choosing, including an
attorney, prior to executing this Agreement and Release. Any modifications to
this Agreement and Release (and the attached Exhibit A), whether material or
immaterial, will not restart the twenty-one (21) day period.
          Once you have signed this Agreement and Release, you may choose to
revoke your execution within seven (7) days. Any revocation of this Agreement
and Release must be in writing and personally delivered to Thomas J. McAuliffe,
Sovereign Bancorp, Inc., 75 State Street, Boston, Massachusetts 02109, or if
mailed, postmarked within seven (7) days of the date upon which it was signed by
you.
          TO RECEIVE THE PAYMENT AND OTHER BENEFITS DESCRIBED ABOVE, YOU MUST
SIGN (AND HAVE NOTARIZED) AND RETURN THE AGREEMENT AND RELEASE NO LATER THAN
FEBRUARY 27, 2009, AND DELIVER THE ATTACHED LETTER INDICATING THAT YOU HAVE NOT
REVOKED YOUR AGREEMENT SEVEN (7) DAYS AFTER THE DATE YOU SIGN THIS AGREEMENT AND
RELEASE. YOU MUST ALSO SIGN AND RETURN THE EMPLOYMENT AGREEMENT ATTACHED HERETO
AS EXHIBIT A NO LATER THAN FEBRUARY 27, 2009. This Agreement and Release should
be returned to Thomas J. McAuliffe, Sovereign Bancorp, Inc., 75 State Street,
Boston, Massachusetts 02109. Sovereign will not make any payments or provide any
other benefits pursuant to this Agreement and Release until after the seven
(7) day period expires and Sovereign receives the attached letter indicating
that you have not revoked your agreement.
          If any portion of this Agreement and Release is found to be
unenforceable but such portion would be enforceable if some part thereof were
deleted or modified, then such portion will apply with such deletion or
modification as is necessary to make it enforceable to the fullest extent
permitted by law. If any such portion cannot be modified to be enforceable, such
portion will be deemed severed from this Agreement and Release and will not
affect the validity or enforceability of the remainder of this Agreement and
Release.
          This Agreement and Release will be null and void if you do not sign
and return the employment agreement attached hereto as Exhibit A within the
applicable time period.

-3-



--------------------------------------------------------------------------------



 



          This Agreement and Release (including Exhibit A) contains the entire
understanding of the parties relating to the subject matter hereof. You
acknowledge that no representations, oral or written, have been made other than
those expressly set forth herein, and that you have not relied on any other
representations in executing this Agreement and Release. This Agreement and
Release may be modified only in a document signed by the parties and referring
specifically hereto.
          If you have any questions, please contact Tom Stypulkoski at
(610) 526-6340.
Sincerely yours,
Sovereign Bancorp, Inc.
-s- Thomas J. McAuliffe [w73220w7322001.gif]
Thomas J. McAuliffe
Executive Vice President and
Managing Director of Human Resources

-4-



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT
          I AGREE TO THE TERMS AND CONDITIONS SPECIFIED IN THIS AGREEMENT AND
RELEASE AND I INTEND TO WAIVE AND RELEASE ALL CLAIMS THAT I MAY HAVE AGAINST
SOVEREIGN AND ANY SOVEREIGN ENTITIES & OFFICIALS. I UNDERSTAND THAT THIS WAIVER
AND RELEASE CREATES A TOTAL AND UNLIMITED RELEASE OF ALL CLAIMS, WHETHER KNOWN
OR UNKNOWN, EXISTING AS OF THIS DATE THAT I MAY HAVE AGAINST SOVEREIGN AND ANY
SOVEREIGN ENTITIES & OFFICIALS.
          I HAVE HAD AMPLE TIME TO REVIEW THIS AGREEMENT AND TO CONSIDER MY
GENERAL RELEASE OF ALL CLAIMS AS SET FORTH IN THIS AGREEMENT AND RELEASE. I AM
SIGNING THIS AGREEMENT AND RELEASE KNOWINGLY, VOLUNTARILY AND WITH FULL
UNDERSTANDING OF ITS TERMS AND EFFECTS. I UNDERSTAND THAT I CAN TAKE AT LEAST
TWENTY-ONE (21) DAYS FROM RECEIPT OF THIS AGREEMENT AND RELEASE TO DETERMINE
WHETHER I WISH TO SIGN IT, THAT I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO SIGNING IT, AND THAT I HAVE SEVEN (7) DAYS FROM THE DATE I SIGN THIS
AGREEMENT AND RELEASE TO REVOKE IT.
          I ACKNOWLEDGE THAT I HAVE NOT RELIED ON ANY REPRESENTATIONS OR
STATEMENTS NOT SET FORTH HEREIN. I WILL NOT DISCLOSE THIS AGREEMENT AND RELEASE
TO ANYONE EXCEPT TO MY IMMEDIATE FAMILY AND ANY TAX, LEGAL OR OTHER COUNSEL THAT
I HAVE CONSULTED REGARDING THE MEANING OR EFFECT OF THIS AGREEMENT, EXCEPT AS
OTHERWISE REQUIRED BY LAW.
          In witness hereof, I have executed this Agreement and General Release
this 9th day of February, 2009.

         
/s/ Roy Lever
       
 
Roy Lever
         
STATE OF MASSACHUSETTS )
       
:   
  ss.:    
COUNTY OF SUFFOLK              )
       

          On this 9th day of February, 2009, before me, a Notary Public of the
State of Massachusetts, personally appeared ROY LEVER, to me known and known to
me to be the person described and who executed the foregoing Agreement and
General Release and did then and there acknowledge to me that s/he voluntarily
executed the same.

         
 
  /s/ [ILLEGIBLE]    
 
 
 
Notary Public    
 
  Commission Expires July 30, 2010    

YOU MUST RETURN THE ENTIRE AGREEMENT AND GENERAL RELEASE
(INCLUDING THIS ACKNOWLEDGMENT PAGE).

-5-



--------------------------------------------------------------------------------



 



     
 
  2/9, 2009

Thomas J. McAuliffe
Executive Vice President and
Managing Director of Human Resources
Sovereign Bancorp, Inc.
75 State Street
Boston, Massachusetts 02109
          Re:      Agreement and General Release
Dear Tom:
          On 2/16, 2009, I executed a Agreement and General Release between
Sovereign Bancorp, Inc. and me. I was advised in writing to consult with an
attorney of my choosing prior to signing the Agreement and General Release.
          At least seven (7) days have elapsed since I executed the
above-mentioned Agreement and General Release, and I have not revoked my
acceptance or execution thereof. I hereby request payment of the monies and
other benefits described in that Agreement and General Release.

           
Very truly yours,
      /s/ Roy Lever       Roy Lever           

 



--------------------------------------------------------------------------------



 



         

(SOVEREIGN BANCORP LOGO) [w73220w7322000.gif]
EXHIBIT A
February 3,2009
Roy Lever
c/o Sovereign Bancorp, Inc.
Dear Roy:
     It is with great pleasure that we extend an offer setting forth the
following terms for your continued employment with Sovereign Bancorp, Inc.
(and/or its related entities, defined as “Sovereign”):

     
Title/Function:
  Network Head for Retail and Small Businesses, initially reporting to Gabriel
Jaramillo, President & Chief Executive Officer. Notwithstanding the foregoing,
during your employment with Sovereign, Sovereign reserves the right, in its sole
discretion, to modify your title, function, responsibilities and reporting
relationships. You agree to use your best efforts, skill and ability to perform
your duties and responsibilities, and to devote all of your business time and
energy to the performance of your duties and responsibilities hereunder.
 
   
Work Location:
  Your initial work location will be at the offices of Sovereign located in
Boston, Massachusetts. You will be required, however, to travel to other
locations based on business necessity.
 
   
Compensation:
  For calendar year 2009 (“2009”), your salary will be paid at the rate of
$350,000 per annum (less applicable deductions and withholdings), payable in
accordance with Sovereign’s regular payroll practices.
 
   
 
  In addition, for 2009, you will be eligible to receive a discretionary bonus,
payable in accordance with Sovereign policy with respect to the payment of
bonuses (as amended from time to time). The amount of the discretionary bonus,
if any, will be determined by Sovereign in its sole discretion based on, among
other things, your performance and the performance of Sovereign. Your
discretionary bonus for 2009 will be in a target amount of $300,000
(“Discretionary Target Bonus”). Notwithstanding the foregoing, all bonus
payments for 2009, if any, will be made no later than March 15, 2010. In order
to receive the Discretionary Target Bonus, if any, you must be in an “active
working status” at the





--------------------------------------------------------------------------------



 



     
 
  time of bonus payment (except as otherwise set forth below in the “Termination
Other Than for Cause” paragraph).
 
   
 
  Subsequent to 2009, if you are still employed by Sovereign and in “active
working status” at the time of bonus payments for 2010 or subsequent years,
Sovereign, in its sole discretion, may (but is not obligated to) pay a
discretionary bonus to you for 2010 or subsequent years. The amount of any
discretionary bonus, if any, may vary from year to year. Discretionary bonuses
payable after 2009, if any, and will be payable in accordance with Sovereign
policy with respect to the payment of bonuses, as amended from time to time.
 
   
 
  For purposes of this letter, “active working status” means that you have not
resigned (or given notice of your intention to resign) and have not been
terminated (or been given notice of your termination).
 
   
Expenses:
  Sovereign will reimburse you for all reasonable business expenses actually
incurred by you in connection with the performance of your duties hereunder, in
accordance with policies established by Sovereign from time to time and subject
to receipt by Sovereign of appropriate documentation.
 
   
Compliance With
Policies And Procedures:
  You agree to continue to be bound by and to comply fully with all policies and
procedures for employees, including but not limited to, all terms and conditions
set forth in any employee handbook, compliance manual and any other memoranda
and communications pertaining to policies, procedures, rules and regulations, as
currently in effect and as may be amended or established from time to time.
These policies and procedures include, among other things and without
limitation, your obligations to comply with Sovereign’s rules regarding
confidential and proprietary information, trade secrets and intellectual
property. Failure to comply with all such policies and procedures shall be
grounds for disciplinary action by Sovereign, up to and including termination.
 
   
Termination Other Than
for Cause:
  If your employment is terminated by Sovereign other than for cause prior to
the date that Sovereign makes its regular payment of 2009 bonuses to its
employees, you will receive (less applicable deductions and withholdings): (i)
any salary that has been earned but unpaid up to the date of your termination;
(ii) a pro-rated portion of the Discretionary Target Bonus amount of $300,000,
based on the number of full months that you worked for Sovereign in 2009, which
will be payable in accordance with Sovereign policy with respect to the payment
of bonuses; and (iii) continued

-2-



--------------------------------------------------------------------------------



 



     
 
  coverage under Sovereign’s group health insurance plan, at no charge, for two
(2) years following the last day of your employment. You will not receive any
additional payments other than those set forth above in this paragraph (whether
a discretionary or guaranteed bonus, any additional salary, severance, or
otherwise) whatsoever.
 
   
Resignation/Termination
for Cause:
  In the event that you resign or your employment is terminated by Sovereign for
cause, you will not be entitled to any bonus (discretionary, guaranteed or
otherwise), any severance or any termination payments referred to in the above
paragraph (other than any Discretionary Target Bonus already paid to you as of
the date of your resignation or termination), except that you will be entitled
to salary earned prior to your resignation or termination.
 
   
 
  For purposes hereof, “cause” shall mean that:
 
  (i) you committed an act constituting a misdemeanor involving moral turpitude,
fraud or misrepresentation or a felony under the laws of the United States or
any state or political subdivision thereof; (ii) you violated laws, rules or
regulations applicable to banks, investment banks, broker-dealers, investment
advisors or the banking, commodities, futures or securities industries
generally; (iii) you committed an act constituting a breach of fiduciary duty,
gross negligence or willful misconduct; (iv) you engaged in conduct that
violated Sovereign’s internal policies or procedures and which is detrimental to
the business, reputation, character or standing of Sovereign or any of its
related entities; (v) you committed an act of fraud, dishonesty or
misrepresentation that is detrimental to the business, reputation, character or
standing of Sovereign or any of its related entities; (vi) you engaged in a
conflict of interest or self-dealing; or (vii) after notice by Sovereign and a
reasonable opportunity to cure, you materially breached your obligations as set
forth in this agreement or you failed to perform your duties as an employee of
Sovereign.
 
   
Confidential Information:
  In addition to any other applicable policies regarding Sovereign’s
confidential or proprietary information, you agree that during and at any time
after your employment with Sovereign, you will keep in confidence and will not,
except as specifically authorized in writing by Sovereign or as otherwise
required by law, disclose to any third party or use for the benefit of any third
party or yourself any confidential or proprietary information about Sovereign
(or its related entities) which you acquired, developed or created by reason of
your employment, except for information that is or becomes public other than
through your breach of this paragraph.
 
   
 
  You agree not to disclose the terms of this agreement to anyone except your
immediate family and your tax advisors or legal
 
   

-3-



--------------------------------------------------------------------------------



 



     
 
  counsel, except as otherwise required by law. You further agree to instruct
your immediate family and any tax advisors or legal counsel not to disclose this
agreement, except as otherwise required by law.
 
   
 
  You further agree to deliver promptly to Sovereign upon the termination of
your employment for any reason or at any other time upon the request of
Sovereign all documents, materials and computer media in any form (and all
copies thereof) and all other property of Sovereign (or its related entities).
 
   
Notice Period:
  In the event that you resign from Sovereign, you agree to provide Sovereign
with 30 days notice of your resignation. Sovereign reserves the right, in its
sole discretion, to designate this period as either a paid working or
non-working notice period, or to reduce or waive the notice period, in whole or
in part.
 
   
Restrictive Covenants:
  In consideration of your continued employment, you agree that beginning on the
date that you execute this agreement and: (i) continuing through 6 months after
the last date of your employment, you will not directly or indirectly engage in
any business (whether as an employee, consultant, director, member, partner or
shareholder) that is in direct or indirect competition with any active or
planned business of Sovereign (“Competitive Business”); (ii) continuing through
6 months after the last date of your employment, you will not directly or
indirectly solicit or cause others to solicit any client or potential client of
Sovereign in connection with a Competitive Business where you serviced or had
contact with such client(s) or potential client(s) during your employment with
Sovereign; or (iii) continuing through 12 months after the last date of your
employment, you will not directly or indirectly solicit or induce, or cause
others to solicit or induce, any person who is employed or engaged by Sovereign
(or its related entities) (or any person who was employed or engaged by
Sovereign or its related entities within the last 12 months of your employment)
to terminate his or her employment or engagement with Sovereign (or its related
entities) or to accept employment with anyone or any entity other than Sovereign
(or its related entities). This restrictive covenant will apply in full force
and effect as follows: sections (i) and (ii) will only apply in the event that
you resign or are terminated with cause as defined above; and section (iii) will
apply in the event that you resign or are terminated with or without cause as
defined above.
 
   
Benefits:
  You will continue to be eligible to participate in Sovereign’s benefits plans
(e.g., health, dental, life and disability) and like benefits (e.g., parking,
car allowance, club dues) in which you are currently participating, subject to
their exclusions and limitations, as such plans and benefits may be amended,
terminated or replaced

-4-



--------------------------------------------------------------------------------



 



     
 
  by Sovereign from time to time in its sole discretion (provided that Sovereign
will provide prior notice where required by the applicable plan documents).
 
   
Modification:
  This agreement contains the entire understanding of the parties regarding the
subject matter hereof and no terms may be modified except by a document signed
by the parties and referring explicitly hereto. You acknowledge that you have
not relied on any oral or written representations or understandings not
explicitly contained herein in executing this agreement.
 
   
Governing Law:
  This agreement will be governed by and construed in accordance with the laws
of the State of Massachusetts (without regard to its conflicts of law
principles). If any portion of this agreement is found to be unenforceable but
such portion would be enforceable if some part thereof were deleted or modified,
then such portion will apply with such deletion or modification as is necessary
to make it enforceable to the fullest extent permitted by law. If any such
portion cannot be modified to be enforceable, such portion will be deemed
severed from this agreement and will not affect the validity or enforceability
of the remainder of this agreement.

     Nothing in this agreement is intended to create a fixed term of employment
at Sovereign. Your employment at Sovereign is on an at will basis, meaning that
Sovereign will be free to terminate your employment at any time, with or without
cause, and that you will be free to resign from your employment with Sovereign
at any time.
     If you accept this offer, please sign and date this letter in the space
provided below and, by no later than February 27, 2009, return a copy to me at
Sovereign Bancorp, Inc., 75 State Street, Boston, Massachusetts 02109.
Sincerely yours,
Sovereign Bancorp, Inc
(-s- Thomas J. McAuliffe) [w73220w7322001.gif]
Thomas J. McAuliffe
Executive Vice President and Managing Director of Human Resources

                     
Accepted:
  /s/ Roy Lever        Date:   2/9/09    
 
                   
 
  Roy Lever                

-5-



--------------------------------------------------------------------------------



 



(SOVEREIGN BANCORP LOGO) [w73220w7322000.gif]
EXHIBIT A
February 18, 2009
Roy Lever
c/o Sovereign Bancorp, Inc.
Dear Roy:
     This letter sets forth our mutual agreement to amend your employment
agreement, dated February 3, 2009 (“Employment Agreement”), to replace the
section entitled “Restrictive Covenants” with the following:

     
Restrictive Covenants:
  In consideration of your continued employment, you agree that beginning on the
date that you execute this agreement and: (i) if you resign or are terminated
with cause on or prior to December 31, 2009, continuing through 6 months after
the last date of your employment, you will not directly or indirectly engage in
any business (whether as an employee, consultant, director, member, partner or
shareholder) that is in direct or indirect competition with any active or
planned business of Sovereign (“Competitive Business”); (ii) if you resign or
are terminated with cause on or after January 1, 2010, continuing through
3 months after the last date of your employment, you will not directly or
indirectly engage in any business (whether as an employee, consultant, director,
member, partner or shareholder) that is in direct or indirect competition with
any active or planned business of Sovereign (“Competitive Business”);
(iii) continuing through 6 months after the last date of your employment, you
will not directly or indirectly solicit or cause others to solicit any client or
potential client of Sovereign in connection with a Competitive Business where
you serviced or had contact with such client(s) or potential client(s) during
your employment with Sovereign; or (iv) continuing through 12 months after the
last date of your employment, you will not directly or indirectly solicit or
induce, or cause others to solicit or induce, any person who is employed or
engaged by Sovereign (or its related entities) (or any person who was employed
or engaged by Sovereign or its related entities within the last 12 months of
your employment) to terminate his or her employment or engagement with Sovereign
(or its related entities) or to accept employment with anyone or any entity
other than Sovereign (or its related entities). This restrictive covenant will
apply in full force and effect as follows: sections (i), (ii) and (iii) will
only apply in the event that you resign or are terminated with cause as defined
above; and section (iv) will apply in the





--------------------------------------------------------------------------------



 



     
 
  event that you resign or are terminated with or without cause as defined
above.

     All other provisions in the Employment Agreement will remain in full force
and effect as stated, unless and until modified in writing and signed by both
you and Sovereign Bancorp, Inc.
     Nothing in this amendment is intended to alter the at will status of your
employment.
     If you accept this amendment, please sign and date this letter in the space
provided below and, by no later than February 27, 2009, return a copy to me at
Sovereign Bancorp, Inc., 75 State Street, Boston, Massachusetts 02109.
Sincerely yours,
Sovereign Bancorp, Inc.
(-s- Thomas J. McAuliffe) [w73220w7322001.gif]
Thomas J. McAuliffe
Executive Vice President and Managing Director of Human Resources

                     
Accepted:
  /s/ Roy Lever        Date:   2/20/09    
 
                   
 
  Roy Lever                

-2-